Citation Nr: 0527478	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-13 924	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
uterine fibroids causing irregular menses with anemia.



REPRESENTATION

The veteran represented by:  North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1987 to January 1991 and from November 1996 to 
September 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim for service connection for uterine fibroid 
tumors causing irregular menses with anemia.  The RO assigned 
an initial 10 percent rating for this disability effective 
retroactively from September 29, 2001 - the day after she was 
discharged from service.  She appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals her initial rating, VA must 
consider whether she is entitled to a "staged" rating to 
compensate her for times since filing her claim when her 
disability may have been more severe than at others).  The RO 
also denied her claim for service connection for headaches, 
and she appealed that claim as well.  

In a more recent October 2003 decision, the RO increased the 
initial rating for the veteran's uterine fibroids from 10 to 
30 percent with the same effective date as her prior rating.  
She has continued to appeal, requesting an even higher 
initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless she specifically indicates otherwise).

In March 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  In August 2005, the AMC 
issued a rating decision granting the veteran's claim for 
service connection for headaches.  She has not filed a 
notice of disagreement (NOD) in response to contest either 
the rating and/or effective date assigned.  So that decision 
was a full grant of the benefits requested.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).  
Accordingly, that claim is no longer before the Board.  The 
only remaining claim on appeal concerns the initial rating 
for her uterine fibroids.  

FINDINGS OF FACT

1.  From September 4, 2002 to May 18, 2005, the veteran's 
gynecological disability resulted in menorrhagia that could 
not be controlled with oral contraceptives, and stress 
urinary incontinence.

2.  Prior to September 4, 2002, and since May 18, 2005, the 
medical evidence does not indicate the veteran had bowel or 
bladder symptoms related to her gynecological disability.  

3.  As a result of her gynecological disability, the veteran 
has also had chronic anemia with fatigue and hemoglobin 
measured at 10.7 mg/100 ml in February 2002, 8.9 in October 
2002, 11.1 in July 2003, and 6.1 in April 2005; in May 2005, 
she reported having increased energy and was able to 
exercise; she has not exhibited lightheadedness, shortness of 
breath, or heart problems.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating for 
the uterine fibroids, but no greater, from September 4, 2002 
to May 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.116, 
Diagnostic Codes (DCs) 7628 and 7629 (2005).

2.  The criteria are not met for an initial rating higher 
than 30 percent for the uterine fibroids prior to September 
4, 2002, and since May 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.116, DCs 
7628 and 7629.

3.  The criteria are met for a separate 10 percent initial 
rating for anemia effective retroactively from September 29, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.20, 4.117, DC 7700.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, a VCAA 
notice was provided to the veteran in November 2001, so 
before the RO's initial decision in March 2002.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In addition to the November 2001 VCAA letter mentioned above, 
the AMC provided the veteran with VCAA letters in March 2004 
and March 2005.  These letters provided her with notice of 
the evidence necessary to support her claim that was not on 
record at the time the letters were issued, the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  The March 2004 and March 
2005 VCAA letters also specifically requested that she submit 
any evidence in her possession pertaining to her claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

In developing her claims, the RO obtained the veteran's 
service medical records (SMRs) and her VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in February 2002, July 2003, and November 2004.  
Furthermore, although offered, she declined her opportunity 
for a hearing to provide oral testimony in support of her 
claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for her disability, 
just after establishing her entitlement to service connection 
for it, VA must consider whether she is entitled to a 
"staged" rating to compensate her for times since filing her 
claim when her disability may have been more severe than at 
other times during the course of her appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's uterine fibroids have been evaluated, by 
analogy, using the criteria under DC 7628 for benign 
neoplasms of the gynecological system.  In turn, 
this condition is rated under DC 7629 for endometriosis.  See 
38 C.F.R. § 4.116, DCs 7628 and 7629.  Under DC 7629, pelvic 
pain or heavy or irregular bleeding requiring continuous 
treatment for control warrants a 10 percent rating.  Pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment warrants a 30 percent rating.  Lesions involving 
bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled by treatment, and 
bowel or bladder symptoms warrants a 50 percent rating.  Id.

Anemia is evaluated using the criteria under DC 7700.  See 38 
C.F.R. § 4.117, DC 7700.  Under DC 7700, a 0 percent (i.e., 
noncompensable) rating may be assigned where hemoglobin is 10 
gm/ 100 ml or less and the anemia is otherwise asymptomatic.  
A 10 percent rating may be assigned where hemoglobin is 
10 gm/100 ml or less, with findings such as weakness, easy 
fatigability, or headaches.  A 30 percent rating may be 
assigned where hemoglobin is 8gm/100ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent rating 
may be assigned where hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months).  A 100 percent evaluation 
may be assigned where hemoglobin is 5 gm/100 ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

As mentioned, the AMC assigned an initial 30 percent rating 
for the veteran's uterine fibroids effective retroactively 
from September 29, 2001, the day after her discharge from her 
second period of service.  A higher 50 percent rating under 
DC 7629 for endometriosis is warranted when pelvic pain or 
heavy or irregular bleeding is not controlled by treatment 
and there are bowel or bladder symptoms.  At the August 2001 
physical examination given prior to discharge from service, 
she reported she had no painful or frequent urination.  The 
first indication of incontinence is a September 4, 2002 VAOPT 
record, which notes that she complained of bladder 
incontinence when she sneezed.  In her September 2002 
substantive appeal (VA Form 9), she stated that she had to 
sleep in an adult diaper (Depend) and that she had an 
incontinence problem when she sneezed or coughed.  The report 
of the November 2004 VA examination also indicates she 
complained of similar symptoms, and the doctor noted this was 
suggestive of stress urinary incontinence.  The doctor 
recommended that she keep a bladder diary.  Subsequent VAOPT 
records, however, do not mention any symptoms of 
incontinence.  And on May 18, 2005, she indicated that her 
symptoms had improved and she felt wonderful.  So the Board 
finds she is entitled to a "staged" rating of 50 percent 
from September 4, 2002 to May 18, 2005, to compensate her for 
the time during the pendency of this appeal when her symptoms 
were more severe and involved urinary incontinence.  See 
Fenderson, 12 Vet. App. at 125-26.  But prior to September 
2002 and since May 2005, the evidence does not indicate her 
symptoms involved bladder or bowel problems - so a rating 
higher than 30 percent is not warranted for these additional 
periods of time.

The Board also observes that a recent May 2005 VAOPT record 
indicates marked improvement in the veteran's gynecological 
disability since receiving a dose of Depo-Lupron.  (Note:  
She was scheduled for a hysterectomy in January 2005, 
but after an abnormal lab result, the procedure was canceled.  
She received a dose of Depo-Lupron instead.)  Also of 
interest, a January 2005 ultrasound inexplicably found no 
evidence of uterine fibroids, despite previous examinations 
when her fibroids were actually palpable.  At the time of 
this decision, it is unclear what the future course of her 
treatment will be and whether he symptoms will increase or 
decrease in severity as a result.  If her symptoms increase 
in severity, she will need to file another claim for an 
increased rating.  If her symptoms decrease in severity, she 
should expect that the RO will propose to reduce her rating 
accordingly.  In any event, the Board is assigning her 
current "staged" rating based on the available medical and 
other relevant evidence.

The Board next turns to the question of whether the veteran 
is entitled to a separate rating for anemia.  The medical 
evidence clearly indicates her anemia is secondary to her 
uterine fibroids and heavy menses.  Generally speaking, 
pyramiding, which is the evaluation of the same disability or 
the same manifestation of the disability under different 
diagnostic codes, is to be avoided when rating a service-
connected disability.  See 38 C.F.R. § 4.14.  It is possible, 
however, for a veteran to have separate and distinct 
manifestations from the same injury or disease, which would 
permit rating under several DCs.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  In this case, the veteran's 
anemia is a separate and distinct manifestation of her 
uterine fibroids and menorrhagia.  So she is entitled to a 
separate rating for this.  

February 2002 blood tests indicate the veteran's hemoglobin 
was 10.7 gm/100 ml.  She was diagnosed with anemia.  In 
September 2002, her test results revealed her hemoglobin was 
within normal limits.  In October 2002, she reported being 
tired all of the time - her hemoglobin was 8.9 gm/100 ml.  
The report of the July 2003 VA examination indicates she was 
chronically anemic in spite of continuous iron replacement 
therapy.  Her hemoglobin was 11.1 gm/100 ml.  An April 2005 
VAOPT record indicates her hemoglobin was 6.1 gm/100 ml.  In 
May 2005, however, she said she was feeling wonderful and had 
significantly more energy.  

The results of these blood tests show the veteran's 
hemoglobin has ranged sporadically from 6.1 to 11.1 gm/100ml.  
She has exhibited symptoms such as weakness, easy 
fatigability, and headaches - so, at a minimum, a 10 percent 
rating is warranted.  Although the April 2005 blood test 
revealed hemoglobin of 6.1 gm/100 ml, the following month she 
reported increased energy and marked improvement in her 
symptoms.  So although this single test result was quite low, 
her overall symptoms and other test results do not indicate 
she is entitled to a rating higher than 10 percent.  She has 
not had lightheadedness, shortness of breath, dyspnea, 
tachycardia, syncope, or other heart problems.  Furthermore, 
she is not entitled to a "staged" rating to compensate her 
for times when her anemia may have been more severe during 
the pendency of this appeal, because her symptoms have 
remained relatively constant.

In sum, the Board finds that the veteran is entitled to a 30 
percent initial rating for her uterine fibroids from 
September 29, 2001 to September 4, 2002, a higher 50 percent 
rating from September 4, 2002 to May 18, 2005, and a 30 
percent rating since.  She is also entitled to a separate 10 
percent initial rating for the anemia effective retroactively 
from September 29, 2001.  




ORDER

A higher rating of 50 percent, but no greater, is granted 
from September 4, 2002 to May 18, 2005, subject to the laws 
and regulations governing the payment of VA compensation.

The claim for an initial rating higher than 30 percent prior 
to September 4, 2002, and since May 18, 2005, is denied.

A separate 10 percent rating is granted for anemia effective 
retroactively from September 29, 2001, subject to the laws 
and regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


